United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, OFFICE OF INSPECTOR
GENERAL, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0293
Issued: September 11, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 1, 2014 appellant filed a timely appeal from a June 5, 2014 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the most recent merit decision dated April 3, 2013 to the filing of this appeal, the
Board lacks jurisdiction to review the merits of appellant’s claim, pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to present clear evidence of error.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On February 21, 2013 appellant, then a 43-year-old criminal investigator, filed a
traumatic injury claim alleging that on September 1, 2011 she sustained a left foot injury in the
performance of duty. She alleged that while at the office moving boxes in high heel shoes she
sustained a stress fracture and a bruise which later became Morton’s neuroma requiring surgical
excision.
Appellant submitted a September 9, 2011 treatment note from an unidentified healthcare
provider. It indicated that she was experiencing left foot tenderness after moving office material
while in high heels. The report further noted that there was bruising over the third
metatarsophalangeal. Appellant submitted a September 19, 2011 treatment note containing an
illegible signature. It advised that she was experiencing left foot pain over the plantar aspect, but
no signs of acute fracture, dislocation, or degenerative joint disease.
By letter dated March 4, 2013, OWCP advised appellant of the type of evidence needed
to establish her claim. It allowed her 30 days from the date of the letter to submit responsive
evidence.
In a January 16, 2013 report, Dr. Michael Stempel, a podiatrist, advised that appellant
complained of left foot pain, swelling, vague numbness in the fourth digit, and a radiating
sensation into the digits. He noted that she had a recent complex history of an unexplained
neuritic event that resulted in a blood pressure drop and slurred speech. On examination
Dr. Stempel noted that appellant had localized fullness in the third interspace, tenderness to
palpation, and compression of the forefoot.
In a January 29, 2013 diagnostic report, Dr. Kathleen Brindle, a diagnostic radiologist,
advised that a magnetic resonance imaging (MRI) scan of the left foot revealed Morton’s
neuroma in the third intermetatarsal space. Imaging also revealed two separate cystic areas of
the first and fifth metatarsals with rim enhancement in the plantar subcutaneous soft tissue,
which possibly represented a bursa formation.
In a February 21, 2013 report, Dr. Brindle advised that appellant was scheduled to
undergo surgery on her left foot for removal of a neuroma and aspiration of cyst/bursa planta to
the first metatarsophalangeal joint. She diagnosed Morton’s neuroma and cyst burst and
reiterated the result of appellant’s left foot MRI scan.
In a March 20, 2013 statement, appellant advised that while moving materials from one
office to another she was required to lift and reposition hundreds of boxes while wearing high
heel shoes. She advised that her foot was very sore the next day, but she did not inspect it for
bruising or injury because she was busy with her caseload. Appellant noted that when she
initially sought medical care she was diagnosed with a stress fracture and bruise. She further
noted that her foot pain had subsided for several months, but resurfaced in 2012 when she began
to experience burning sharp left foot pain. Appellant stated that initially she did not make the
connection that her condition was related to the earlier work incident.

2

By decision dated April 3, 2013, OWCP denied appellant’s claim because the medical
evidence of record was insufficient to establish that the diagnosed medical condition was related
to the established work-related events.
In an April 9, 2013 report, Dr. Howard Osterman, a podiatrist, advised that appellant was
18 months post left foot work injury. He noted that she had a stress reaction fracture of the third
and fourth metatarsals in September 2011. Dr. Osterman explained that the area was
intermittently tender and subsequently made scar tissue that entrapped the interdigital nerve
creating a neuroma. Physical examination revealed pain and palpation to the area overlying the
third and fourth metatarsal in the left foot with redness, swelling, and warmth.
On April 8, 2014 appellant requested reconsideration. In support of reconsideration, she
asserted that Dr. Osterman’s April 9, 2013 report established causal relationship. Appellant also
argued that her claim was initially improperly denied because the record was not held open for
30 days to allow her to submit additional evidence. She claimed that although the development
letter was dated March 4, 2013 it was not postmarked until March 5, 2013 and that she did not
receive it until March 8, 2013.
By decision dated June 5, 2014, OWCP denied appellant’s request for reconsideration
claim as untimely, as the request was received more than one year after the April 13, 2013
OWCP decision denying her claim.
On appeal appellant argued that her request for reconsideration was postmarked prior to
the deadline for requesting reconsideration. She also argued that the evidence submitted clearly
established causal relationship and that OWCP prematurely issued a denial without giving her a
full 30 days to submit additional evidence.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA. It will not review a decision denying or terminating a
benefit unless the application for review is received within one year of the date of that decision.2
When an application for review is untimely, OWCP undertakes a limited review to determine
whether the application presents clear evidence that OWCP’s final merit decision was in error.3
Its regulations state that OWCP will reopen a claimant’s case for merit review, notwithstanding
the one-year filing limitation set forth under section 10.607 of OWCP regulations, if the
claimant’s application for review shows clear evidence of error on the part of OWCP.4 In this
regard, OWCP will limit its focus to a review of how the newly submitted evidence bears on the
prior evidence of record.5

2

20 C.F.R. § 10.607(a) (2011).

3

Cresenciano Martinez, 51 ECAB 322 (2000).

4

20 C.F.R. § 10.607(b) (2011).

5

See Alberta Dukes, 56 ECAB 247 (2005).

3

To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP. The evidence must be positive, precise and explicit, and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough to merely show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP. To show clear
evidence of error, the evidence submitted must be of sufficient probative value to prima facie
shift the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of OWCP’s decision.6
ANALYSIS
The Board finds that OWCP properly determined that appellant had failed to file a timely
request for reconsideration. The most recent OWCP merit decision in this case was issued on
April 3, 2013. Appellant’s request for reconsideration was not received by OWCP until April 8,
2014, more than one year after the April 3, 2013 merit decision. Therefore, it was not timely
filed. Consequently, appellant must demonstrate clear evidence of error by OWCP in denying
her claim for compensation.
On appeal appellant argues that her reconsideration request was postmarked within one
year of the date of that decision. However, OWCP regulations are clear that an application for
reconsideration must be received by OWCP within one year of the date of its decision for which
review is sought. Thus, the fact that the reconsideration letter was mailed within one year of the
decision does not constitute a timely filing. The regulatory language unequivocally sets a oneyear time limitation for reconsideration requests to be received by OWCP.7
The Board finds that appellant has not established clear evidence of error on the part of
OWCP in the denial of her traumatic injury claim. After appellant’s April 3, 2013 decision,
appellant submitted evidence previously considered by OWCP and an April 9, 2013 report from
Dr. Osterman. Dr. Osterman advised that appellant was 18 months post left foot work injury.
He noted that she had a stress reaction fracture of the third and fourth metatarsals in
September 2011 and that the area was intermittently tender which subsequently made scar tissue
that entrapped the interdigital nerve creating a neuroma. Although this report provides a history
of the injury and provides some support for causal relationship, it does not raise a substantial
question as to the correctness of OWCP’s denial of appellant’s claim. The term clear evidence
of error is intended to represent a difficult standard. Evidence such as a detailed, well6

Robert G. Burns, 57 ECAB 657 (2006).

7

20 C.F.R. § 10.607(a). See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.4 (October 2011) (a reconsideration request must be received by OWCP within one year of the date of the its
decision for which review is sought for merit decisions issued on or after August 29, 2011); R.L., Docket No. 141342 (issued February 24, 2015) (appellant asserted that, as her reconsideration request was received only one day
late, OWCP should have used the postmark date; the Board found the request untimely as OWCP regulations
provide that the timeliness of a reconsideration request is determined by the date the request is received by OWCP).

4

rationalized medical report which, if submitted before the denial was issued, would have created
a conflict in medical opinion requiring further development, is not clear evidence of error.8
Appellant also argues on reconsideration that OWCP’s initial denial was improper
because she was not initially given 30 days to submit additional evidence. By letter dated
March 4, 2013, OWCP advised appellant that if evidence was not received within 30 days from
the date of the letter, a decision would be made based on the evidence in the file. OWCP issued
a decision on April 3, 2013, exactly 30 days following the date of its development letter.
Appellant argues that the development letter was not postmarked until March 5, 2013 and that
she did not receive it until March 8, 2013. However, the letter advised that additional evidence
had to be received within 30 days from the date of the letter. Therefore, appellant was afforded
30 days to submit additional evidence. These assertions do not raise a substantial question as to
the correctness of OWCP’s decision.
On appeal, appellant also reiterates argument made on reconsideration. As explained,
these are insufficient to establish clear evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.

8

D.G., 59 ECAB 455 (2008); see Federal (FECA) Procedure Manual, id. at Chapter 2.1602.5(a) (October 2011).

5

ORDER
IT IS HEREBY ORDERED THAT the June 5, 2014 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: September 11, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

